Pierpoint, J.
■ The only question raised upon the argument of this case is whether the property in the mare in controversy *200vested in the plaintiff by virtue of the contract entered into between him and Goodell.
The referee finds that the plaintiff bought the mare of Goodell and agreed to pay him for her by letting him have a colt of which the mare was supposed to be with foal, when it should become four months old. The plaintiff took the possession of the mare at the time of the trade in June, 1855, and kept her until April, 1858, when she was attached by the defendant as the property of Goodell. The mare proved not to be with foal so that the plaintiff was not able to pay for her in the manner agreed upon, and he had not paid for her when she was attached.
It is now insisted that the contract was void and the property did not vest in the plaintiff because the parties were mistaken in supposing the mare was with foal. This position we think is not well taken. Contracts are often held not to be binding upon the parties when they labor under a mutual mistake as to the character or condition of the subject of it. In this case the subject matter of the contract was the piare, and the parties were under no mistake as to what was sold by the one and purchased by the other, and upon the completion of the contract the property in the mare' vested in the purchaser. The fact that he was not able to pay for her in the manner agreed, does not render the sale void, but the party must pay for the property in another manner, the same as in all other cases, when from inability or indisposition there is a failure to pay for property purchased in the particular way agreed upon. All such failures can be compensated for in money. But even if the contract was of such a character that Goodell might have rescinded it and insisted upon a return of the mare, he did not do it, but suffered the plaintiff to retain her for three years after the contract was made, and for aught that appears in the case he is and always has been well satisfied with the contract. Under such circumstances it is perfectly clear that third persons cannot step in and insist upon setting aside a contract when the parties are satisfied with it, and when the contract was not made in violation of the rights and interest of such third persons.
Judgment of the county court affirmed.